 

Exhibit 10.41

 

PRE-HANDOVER OCCUPANCY RENTAL AGREEMENT AND AMENDMENT TO

DEVELOPMENT AGREEMENT

 

THIS AGREEMENT is dated as of November 25, 2009.

 

BETWEEN:

 

RITCHIE BROS. PROPERTIES LTD.

9500 Glenlyon Parkway

Burnaby, British Columbia V5J 0C6

 

(“RB”)

 

AND:

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.

9500 Glenlyon Parkway

Burnaby, British Columbia V5J 0C6

 

(the “Tenant”)

 

AND:

 

THE GREAT-WEST LIFE ASSURANCE COMPANY

c/o Suite 3000, 650 West Georgia Street

P.O. Box 11505

Vancouver, British Columbia V6B 4N7

 

(“Great-West Life”)

 

AND:

 

LONDON LIFE INSURANCE COMPANY

c/o Suite 3000, 650 West Georgia Street

P.O. Box 11505

Vancouver, British Columbia V6B 4N7

 

(“London Life” and together with Great-West Life, the “Owner”).

 

WHEREAS:

 

A.Pursuant to a Development Agreement (“Development Agreement”) dated August 12,
2008 between RB and the Owner, RB is responsible for managing the development,
construction and completion of the Building and associated works on the Lands
which are located at 9500 Glenlyon Parkway, Burnaby, British Columbia;

 

B.Pursuant to a Lease (the “Lease”) dated August 12, 2008 between the Owner as
landlord and the Tenant as tenant, the Owner agreed to demise and lease to the
Tenant and the Tenant agreed to lease from the Owner the Building and the Lands,
commencing on the Handover Date;

 

 

 

 

C.The Tenant is an affiliate of RB;

 

D.Notwithstanding that the Handover Date has not occurred, the Tenant is in
occupation of the Building and the Lands;

 

E.RB, the Tenant and the Owner have agreed to enter into this Agreement to set
out the terms and conditions upon which the Tenant will occupy the Building and
the Lands prior to the Handover Date and the terms and conditions upon which RB
will proceed with the completion of the Work; and

 

F.RB and the Owner have agreed to amend the Development Agreement as set out
herein.

 

THIS AGREEMENT WITNESSES THAT in consideration of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.Interpretation

 

All terms that are capitalized in this Agreement and are not otherwise defined
herein will have the same defined meanings as are ascribed to such terms in the
Development Agreement, or, where specifically indicated, the Lease.

 

2.Occupation Term

 

The Tenant is permitted to occupy the Building and the Lands pursuant to the
terms of this Agreement for the period commencing on August 28, 2009 and ending
on the Handover Date.

 

3.Compliance with the Lease

 

The terms and conditions of the Lease will be incorporated by reference herein
and will apply mutatis mutandis to the occupation of the Building and the Lands
by the Tenant under this Agreement. The Tenant and the Owner will comply with
the terms and conditions of the Lease during the term of this Agreement, except
to the extent that such terms and conditions are contrary to or inconsistent
with the terms of this Agreement, in which case this Agreement shall apply.

 

4.Occupation Rent

 

Upon the execution of this Agreement, the Tenant will forthwith pay to the Owner
monthly occupation rent and Additional Rent (as defined in the Lease) as
follows:

 

(a)occupation rent of $262,093.65 for the month of September 2009;    

(b)occupation rent of $262,093.65 for the month of October 2009;    

(c)occupation rent of $336,017.50 for the month of November 2009; and

 

2

 

 

(d)Additional Rent from August 28, 2009.

 

On the first day of each month from December 1, 2009 and continuing until the
Handover Date, the Tenant will pay to the Owner occupation rent of $336,017.50
and Additional Rent as set out in, and in accordance with, Article 4 of the
Lease. For greater certainty, the parties agree that until the Handover Date,
Basic Rent (as defined in the Lease) will for the purposes of this Agreement be
read as occupation rent.

 

The Owner and the Tenant acknowledge and agree that the occupation rent payable
under this Agreement will not be subject to adjustment in accordance with
section 15.2 of the Agreement of Purchase and Sale (the “Purchase Agreement”)
dated May 13,2008 between the Owner and RB.

 

5.Payment of Basic Rent

 

RB and the Owner acknowledge and agree that, notwithstanding any provision of
the Lease:

 

(a)no Basic Rent will be payable by the Tenant to the Owner under the Lease
during the term of this Agreement;

 

(b)that portion of the occupation rent paid by the Tenant to the Owner in
respect of the days of the month from and including the Handover Date in the
month in which Handover occurs (calculated on a per diem basis) will be deemed
to be, and credited as, Basic Rent paid by the Tenant to the Owner pursuant to
the Lease (the “Credited Basic Rent”); and

 

(c)the Tenant will pay to the Owner on the Handover Date the difference, if any,
between (i) the amount of Basic Rent payable on the Commencement Date (as
defined in the Lease) adjusted in accordance with section 4.6 of the Lease and
section 15.2 of the Purchase Agreement, and (ii) the amount of the Credited
Basic Rent. If the amount of such difference is negative as a result of an
adjustment pursuant to section 15.2 of the Purchase Agreement, the Owner will
pay the amount of such difference to the Tenant on the Handover Date.

 

6.Development Agreement

 

(a)The Owner and RB acknowledge and agree that the acceptance provisions in
Article 10 of the Development Agreement and the handover provisions in Article
11 of the Development agreement remain in full force and effect subject to
subsection 5(b) and section 8 below.

 

(b)With respect to Section 10.8(a)(iii) of the Development Agreement, the Owner
and RB acknowledge and agree that the Tenant will be in occupation of the
Building and the Lands under this Agreement at the time at which Handover occurs
and such occupation will not prevent possession of the Project from being
delivered to the Owner in accordance with the terms of the Development
Agreement.

 

3

 

 

7.RB’s Covenants

 

RB covenants with the Owner to continue to diligently perform the Work and
complete the Project in accordance with:

 

(a)the terms and conditions of the Development Agreement, as amended by section
8 below; and

 

(b)the timetable as set out in Schedule A.

 

8.Amendments to Development Agreement

 

The Owner and RB acknowledge and agree that the Development Agreement is amended
as follows:

 

(a)section 1.1(x) is deleted in its entirety and replaced with the following:

 

“(x)“Handover Date” means 10:00 am (Vancouver time) on the date which is ten
(10) Business Days after the issuance of the Acceptance by the Owner in
accordance with section 10.6;”;

 

(b)section 1.1(gg) is deleted in its entirety and replaced with the following:

 

“(gg)“Outside Completion Date” means, subject only to a Permitted Excuse,
February 28, 2010;”;

 

(c)section l.l(hh) is deleted in its entirety and replaced with the following:

 



  “(hh) “Outside Handover Date” means, subject only to a Permitted Excuse, May
7,2010;”; and



 

(d)section 1.1(ddd) is deleted in its entirety and replaced with the following:

 



  “(ddd) “Totally Completed” means the sufficient completion of the Project such
that:



 



(i)RB considers that the Project is ready for Acceptance in accordance with
Article 10 hereof;

 

(ii)the Building is ready for use for the purposes for which it was built; and

 

(iii)the final certificate of payment to be issued in accordance with the CCDC2
has been so issued,

 

and “Total Completion” will have the meaning that is correlative to the
foregoing;”.

 

4

 

  

9.Termination

 

This Agreement, other than sections 5 and 8 hereof, will terminate upon the
Handover Date.

 

10.Entire Agreement

 

This Agreement contains all of the terms and conditions of the agreement between
the parties hereto relating to matters herein provided and supersedes all
previous agreements or representations of any kind, written or verbal, made by
anyone in reference thereto, except as specifically provided herein.

 

11.Schedule

 

Schedule A attached to this Agreement forms a part of this Agreement.

 

12.Amendments

 

This Agreement will not be modified or amended in any way except in writing
signed by all parties hereto.

 

13.Severability

 

If any provision of this Agreement is or becomes illegal or unenforceable, it
will during such period that it is illegal or unenforceable be considered
separate and severable from the remaining provisions of this Agreement which
will remain in force and be binding as though the said provision had never been
included.

 

14.Assignment

 

This Agreement may not be assigned by any party hereto without the prior written
consent of each of the other parties hereto.

 

15.Binding Effect

 

This Agreement will bind and enure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

16.Governing Law

 

This Agreement will be governed by the laws applicable in the Province of
British Columbia and the courts of the Province of British Columbia will have
exclusive jurisdiction to entertain and determine all disputes and claims,
whether for specific performance, injunction, declaration or otherwise arising
out of or in any way connected with the construction, breach, or threatened
breach of this Agreement.

 

17.Headings for Convenience Only

 

The division of this Agreement into sections, subsections and paragraphs and the
insertion of headings is for the convenience of reference only and will not
affect the construction or interpretation of this Agreement.

 

5

 

 

18.Currency

 

All sums of money expressed herein are in the lawful currency of Canada. 19.
Time of the Essence Time is of the essence of this Agreement.

 

19.Time of the Essence

 

Time is of the essence of this Agreement.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 



  RITCHIE BROS. PROPERTIES LTD.   by its authorized signatory:       /s/ Darren
Watt   Name: DARREN WATT         RITCHIE BROS. AUCTIONEERS   (CANADA) LTD.   by
its authorized signatory:       /s/ Darren Watt   Name: DARREN WATT         THE
GREAT-WEST LIFE ASSURANCE   COMPANY   by its authorized signatories:       /s/
Murray Wilks   Name: MURRAY WILKS         [tex10-41sig.jpg]   Name:
[tex10-41sig.jpg]         LONDON LIFE INSURANCE COMPANY   by its authorized
signatories:       /s/ Murray Wilks   Name: MURRAY WILKS        
[tex10-41sig.jpg]   Name: [tex10-41sig.jpg]



 

6

 

 

SCHEDULE A

[tex10-41pg7.jpg]

 

7

 